Citation Nr: 1336236	
Decision Date: 11/07/13    Archive Date: 11/13/13

DOCKET NO.  10-31 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disorder, to include degenerative disc disease and congenital fusion of the lumbar spine at L1-L3.

2.  Entitlement to service connection for an innocently acquired psychiatric disorder, to include as secondary to a lumbar spine disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from August 1997 to December 1997, and February 1998 to February 2001, with additional service in the Army National Guard.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the RO.

In October 2010, the Veteran testified at a hearing held before a Decision Review Officer (DRO) at the RO; a transcript of that hearing is of record.  

In the Veteran's VA Form 9, Appeal to the Board of Veterans Appeals, received in July 2010, the Veteran indicated that he wished to testify at a hearing before the Board at the local RO.  In March 2013, he withdrew this hearing request.  Therefore, the Board finds that there is no hearing request pending at this time.  See 38 C.F.R. § 20.702(e) (2013).

The Board notes that the claim of service connection for a psychiatric disorder has previously referred only to major depressive disorder.  However, the Court of Appeals for Veterans Claims has recently held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  As such, the claim on appeal has been recharacterized to include any innocently acquired psychiatric disorder.

Similarly, the Board notes that, while the RO developed the claim involving the lumbar spine as a claim for degenerative disc disease and congenital fusion of L1-L3, the medical record, including VA treatment records and diagnostic testing reports, shows that the Veteran may also experience other problems involving the lumbar spine.  

A claimant is not required in filing a claim for benefits to identify a precise medical diagnosis or the medical cause of his condition; rather, he sufficiently files a claim for benefits "by referring to a body part or system that is disabled or by describing symptoms of the disability."  Brokowski v. Shinseki, 23 Vet. App. 79, 86 (2009).  As such, the Board recharacterized the claim as noted on the first page of this document.  

The Board has considered documentation included in Virtual VA.

The appeal is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC. 


REMAND

After carefully considering the record, the Board finds that the appeal must be remanded for further development.  

As for the claimed lumbar spine disorder, the Veteran has received various diagnoses.  The medical record, including the VA examination reports of August 2008 and March 2009, and an MRI study of May 2008, establishes that the Veteran has congenital body fusion of L1-L3.

In addition, the Veteran is shown to suffer from degenerative disc disease at L5-S1.  See March 2009 VA examination report.  A June 2008 neurology record shows possible spondylolisthesis and focal bony/disc pathology.  A July 2008 private medical record documents the congenital fusion with an abnormal lordosis.

The Veteran's service entrance examination does not note any disorder of the lumbar spine.  The Veteran contends that his congenital fusion was not discovered until after service.  

A March 1999 service treatment record shows the Veteran sought treatment for low back pain.  The pain was produced on bending.  He was prescribed Motrin, ice and stretching exercises.

The Veteran has contended throughout the appeal that his congenital condition was aggravated by the rigors of military service.  The Veteran asserted that, due to improper diagnosis and treatment of his back pain in service, his congenital condition was permanently worsened.

On VA examination in August 2008, the claims file was not available.  The examiner diagnosed congenital fusion of the lumbar spine from L1 to L3 and degenerative disc disease, but did not offer a nexus opinion.

On VA examination in March 2009, the examiner diagnosed the Veteran with nonservice-connected congenital fusion of the lumbar spine, L1-L3.  As for the degenerative disc disease, the examiner found that, due to a lack of chronicity of injury or continuity of care, the low back syndrome was less likely than not caused by or a result of active duty service.

In a May 2013 Brief, the Veteran's representative requested that an opinion be obtained that directly addresses the issue of aggravation of the congenital condition, and the relationship between the congenital condition and the subsequent development of degenerative disc disease following military service.  

Congenital or developmental abnormalities are not diseases or injuries in the meaning of applicable legislation for disability compensation purposes.  38 C.F.R. §§ 3.303(c), 4.9.  

However, VA's General Counsel has held that service connection may be granted for diseases of congenital, developmental or familial origin if the evidence as a whole shows that the manifestations of the disease in service constituted "aggravation" of the disease within the meaning of applicable VA regulations. 

The VA General Counsel also has held that a congenital defect can be subject to superimposed disease or injury, and if superimposed disease or injury occurs during military service, service-connection may be warranted for the resultant disability. VAOPGCPREC 82-90 (July 18, 1990); 38 C.F.R. § 3.303(c).  See also Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993). 

Accordingly, the VA examiner should consider and address whether the Veteran has a current lumbar spine disorder that is a congenital disease or defect.
Once VA undertakes the effort to provide an examination or opinion, it must provide an adequate one.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Roberts v. Derwinski, 2 Vet. App. 387 (1992) (holding that the Veteran is entitled to a thorough examination which takes into account all relevant background information, including prior medical evidence).

With regard to the  claimed psychiatric disorder, the Board notes that the Veteran's service treatment records are negative for pertinent complaints or findings.  

The August 2008 VA examiner did not offer a clear opinion on etiology.  The March 2009 VA examiner found that the Veteran's major depressive disorder was less likely as not a result of military service or service-connected disabilities.

The Veteran does not contend his psychiatric condition is directly related to service.  Rather, he asserts that his psychiatric disability is due to his currently nonservice-connected lumbar spine disorder.  See, e.g., February 2013 VA Form 646.  

Additional development may be needed on a secondary basis should service connected be awarded for a lumbar spine disorder.  A June 2009 VA medical report, for example, indicated that the Veteran's psychiatric symptoms might be related to his lumbar spine problems.

A decision with respect to the lumbar spine claim remanded herein may affect the Veteran's claim for service connection for a psychiatric disorder.  Therefore, the claims are closely related.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  

As the claims should be considered together, it follows that any Board action on the psychiatric claim, at this juncture, would be premature.  

Accordingly, the appeal is REMANDED to the RO for the following action:

1.  The RO should have the Veteran scheduled for a VA examination to determine the nature and likely etiology of the claimed lumbar spine disorder. 

The examiner is to be provided access to the claims folder and Virtual VA in connection with the evaluation.  Any indicated studies deemed necessary by the examiner should be accomplished.    

Following examination of the Veteran and a review of the record, the examiner should identify all current disorders of the lumbar spine.  With regard to each diagnosed disorder the examiner should answer the following questions:

a)  Is the lumbar spine disorder a congenital defect?  If so, was it subject to a superimposed disease or injury during active duty service resulting in disability?

b)  Is the lumbar disorder a congenital disease?  If so, is at least as likely as not (50 percent probability or greater) that it was aggravated by his period of active service?  

Aggravation indicates a permanent worsening of the underlying condition as compared to an increase in symptoms.  If aggravation is found, the examiner should attempt to quantify the extent of additional disability resulting from the aggravation.

c)  For any lumbar spine disorder that is neither a congenital disease nor congenital defect, is at least as likely as not that the acquired low back disability was due to an injury or other event or incident of a period of the Veteran's service?  

If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.  
	
All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles.   

2.  The Veteran is hereby notified that it is his responsibility to report for any examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  

3.  After the requested examination has been completed, the RO should review the examination reports to ensure it is in complete compliance with the directives of this REMAND.  If any report is deficient in any manner, the RO must implement corrective procedures at once.  

4.  After completing all indicated development, the RO should readjudicate the claims remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.   

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


